Citation Nr: 1115340	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-18 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a right shoulder condition, to include as secondary to a service-connected fracture, lower left radius.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from January 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2010, the Board remanded this matter in order to obtain a VA examination.  The remand requested that the examiner provide a medical opinion addressing whether the claimed right shoulder disability is at least as likely as not related to service.  The examiner was also requested to state whether the right shoulder disability is at least as likely as not proximately due to, or the result of
 service-connected fracture, lower left radius.  The remand also requested that the examiner address whether a right shoulder disability is aggravated by 
service-connected fracture, left lower radius.  

The Veteran had a VA examination in October 2010.  The medical opinion reflects that the examiner diagnosed osteoarthritis of the right shoulder and impingement syndrome of the right shoulder.  The examiner opined that these disabilities are not related to right shoulder pain noted in service or to service-connected left radial fracture.  The examiner did not provide an opinion regarding aggravation.

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand order.  The Court further indicated that it constitutes error on the part of the Board to fail to ensure compliance.  Stegall v. West, 11 Vet. App. 168, 271 (1998).

In order to ensure compliance with the Board's August 2010 remand, the AMC/ RO should request that the examiner who performed the VA examination provide an addendum opinion regarding aggravation, including a rationale for any findings.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  A copy of the October 2010 VA examination should be forwarded to the physician who performed the examination.  A copy of the claims file should also be made available to the examiner, and the examiner should indicate in the addendum that a review of the claims file was conducted.

2.  The examiner should state whether a current right shoulder disability is aggravated by service-connected fracture, left lower radius.  In answering this question, the examiner should specifically address the Veteran's contention that he overused his right arm and shoulder because of his service-connected left arm disability.  The examiner should provide a detailed rationale for the opinion.

If the examiner determines that a right shoulder disability has been aggravated by the service-connected left arm disability, the examiner should report the baseline level of severity of the right shoulder disability prior to the onset of aggravation, or by the earliest medical evidence establishing the current level of severity.  See 38 C.F.R. 
§ 3.310 (2010).  

3.  If the examiner who performed the October 2010 VA examination is not available to provide an addendum opinion, then the Veteran should be scheduled for a new VA examination to address the etiology of his claimed right shoulder disorder.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examiner should diagnose any current right shoulder disability and should address the following questions.  

a.  Is a right shoulder disability at least as likely as not (50 percent or greater likelihood) related to service, including the right shoulder pain noted during service?  The examiner should provide a detailed rationale for the opinion.

b.  Is a right shoulder disability proximately due to, or the result of, service-connected fracture, lower left radius?  The examiner should provide a detailed rationale for the opinion.

c.  Is a right shoulder disability aggravated by service-connected fracture, lower left radius?   If the examiner determines that a right shoulder disability has been aggravated by the service-connected left arm disability, the examiner should report the baseline level of severity of the right shoulder disability prior to the onset of aggravation, or by the earliest medical evidence establishing the current level of severity.  See 38 C.F.R. § 3.310 (2010).  
4.  Following completion of the actions requested above, the RO should then readjudicate the claim on appeal based on all of the evidence of record.  If the disposition of the claim remains unfavorable, the RO should furnish the Veteran and his representative a supplemental statement of the case and afford them an applicable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



